Case 1:19-cv-07851-AJN Documenti5 Filed 01/13/20 Page 1 of 1

Joseph H. Mizrahi —Attorney

gsi 300 Cadinan Plaza W, 12th Floor
Cohen& ©)... Soe as
~~ p: 929-575-4475 | F: 928-575-4195

E-joseph@ecmrilesall Weel legal
2 g

      

M, Mizrahit_p

i
‘
4 ® ( i

|
}
'
. January, 13 2020
|

Loge JAN 1.3 2020~ | ‘
wrAE Eo O R DEREL D
Honorable Judge Nathan -

United States District Court
Southern District of New York
40 Centre Street

New York, NY 10007

   
    

UNITED STATES DISTRICT, JUDGE

Re: Diaz v. Govberg, LLC.; Case No: 1:19-cv-0785]-AJN
To the Honorable Judge Nathan,

I represent Plaintiff Edwin Diaz (hereinafter “Plaintiff’) in the above-referenced matter.

The initial conference for this matter is set for Friday, January 17, 2020 at 3:00 p.m. At this
time the undersigned requests that the January 17th conference be adjourned to any day but Friday,
as the Office closes early on Fridays in preparation of the Sabbath. Counsel for the Defendant

consents to the above motion.

Thank you for your time and consideration of the above request.

 

 

Respectfully submitted,
The initial pretrial conference scheduled for pecttulty suot

January 17, 2020 is hereby adjourned to January [8] Josep H. Mixucchi
23, 2020 at 12:45 p.m. A proposed case Joseph H. Mizrahi Esq.

management plan and joint letter are due no later
than seven days before the conference. See Dkt.
No. 10.

SO ORDERED.

 

 

 
